Case: 21-40097     Document: 00516148408         Page: 1     Date Filed: 12/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-40097                   December 29, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Irving Ernesto Arias,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CR-14-7


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit
   Judges.
   Per Curiam:*
          Irving Ernesto Arias pleaded guilty to one count of conspiring to
   possess fifty grams or more of methamphetamine and was sentenced to 262




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40097      Document: 00516148408          Page: 2    Date Filed: 12/29/2021




                                    No. 21-40097


   months’ imprisonment and a five-year term of supervised release. He
   challenges the district court’s denial of his motion to withdraw his plea.
          District courts are given “broad discretion” with respect to their
   rulings on motions to withdraw pleas. United States v. Carr, 740 F.2d 339,
   344 (5th Cir. 1984) (quoting United States v. Morrow, 537 F.2d 120, 146 (5th
   Cir. 1976)). We review the denial of a motion to withdraw a guilty plea for
   abuse of this discretion. United States v. Lord, 915 F.3d 1009, 1013 (5th Cir.
   2019). “[A] district court abuses its discretion if it bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” Id. at 1013-
   14 (quoting United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003)).
          When considering Arias’s motion, the district court conducted an
   exhaustive analysis of the Carr factors. Our review of the record and the
   district court’s opinion in light of these factors shows no abuse of discretion,
   and Arias’s arguments to the contrary are not persuasive.
          AFFIRMED.




                                          2